Citation Nr: 1717640	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to May 17, 2013, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for bilateral eyelid gland dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In finding that this appeal stems from an August 2011 rating decision, the Board acknowledges that the Veteran's substantive appeal of the initial ratings assigned for bilateral hearing loss and bilateral eyelid gland dysfunction in that decision was deemed untimely by the RO, and that the Veteran's appeal of the timeliness determination was the issue that was certified to the Board.  However, the Board finds that VA implicitly waived the requirement of a timely substantive appeal in this instance by taking action indicating to the Veteran that his appeal was still active.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam).

In that regard, following the Veteran's submission of a timely notice of disagreement with the August 2011 rating decision, a statement of the case (SOC) was mailed to him on March 14, 2013.  VA did not receive the Veteran's substantive appeal until May 17, 2013.  However, in June 2013, in response to correspondence he had included with his May 2013 VA Form 9, the RO sent the Veteran a letter acknowledging his statement that he would be submitting additional evidence to support his appeal and giving him 30 days to do so.  Although the RO stated in that letter that a decision might be made on his appeal if he did not respond within 30 days, no additional adjudicative action was taken in connection with the appeal until the Veteran was informed, in May 2015, that his May 2013 VA Form 9 had been untimely.

In short, the Veteran was led to believe, for two years, that the issues of entitlement to initial compensable evaluations for bilateral hearing loss and bilateral eyelid gland dysfunction remained in appellate status.  Under the circumstances of this case, and as an untimely substantive appeal is not a jurisdictional bar to appellate review, the Board finds that it should exercise jurisdiction over those issues.  See Percy, 23 Vet. App. at 45-46 (holding that failing to file a substantive appeal within 60 days of receipt of an SOC is not a jurisdictional bar to prosecuting an appeal and that VA may, through its actions, waive the timeliness issue).

The Board also notes that, in an April 2015 rating decision, the RO increased the rating for the Veteran's service-connected bilateral hearing loss to 10 percent, effective May 17, 2013, and continued the noncompensable rating assigned for his bilateral eyelid gland dysfunction.  Thereafter, in October 2015, the Veteran filed a notice of disagreement with the rating assigned for his bilateral eyelid gland dysfunction, only.  However, as the issue of timeliness of the Veteran's May 17, 2013, substantive appeal has been waived, the RO's April 2015 decision is subsumed by his ongoing appeal of the evaluations that were initially assigned in August 2011.  Thus, the Veteran's subsequent disagreement with a portion of that decision is also subsumed.  Moreover, although the RO increased the rating for the Veteran's bilateral hearing loss in the April 2015 decision, that increase did not represent a total grant of the benefits sought on appeal.  Thus, the claim of entitlement to an increased initial rating for bilateral hearing loss also remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  VA Opinion

The Board finds that a VA opinion is needed prior to adjudication of the Veteran's claim of entitlement to an initial compensable evaluation for bilateral eyelid dysfunction, as the medical opinions currently of record do not enable the Board to render a well informed decision regarding the severity of that disability.

In that regard, in January 2011, the Veteran underwent an initial VA examination in connection with his claim of entitlement to service connection for an eye condition.  The examiner diagnosed the Veteran with bilateral eyelid gland dysfunction, cuneiform cataracts, and visual field constriction, as well as optic atrophy in the left eye, and determined that the Veteran's eyelid dysfunction was related to an in-service incident during which whitewash, or lime, was splashed in his eyes.  The examiner also concluded, without explanation, that the optic atrophy in the Veteran's left eye and the visual field constriction in both of his eyes were secondary to his heart problems.  He offered no opinion regarding the cause of the Veteran's cataracts.

The Veteran was afforded a second eye examination in October 2014, following his appeal of the noncompensable evaluation the RO assigned when it granted his service connection claim.  At that time, he reported blurry vision and watery eyes, and noted that his vision had not been the same since his in-service injury.  The examiner diagnosed the Veteran with dry eye, which he stated was at least partially related to the Veteran's in-service lime burn.  The examiner also noted constricted visual fields.  Additionally, the examination report was accompanied by visual field test results that included an unsigned note stating that the Veteran's visual field constriction was of "uncertain etiology" and that there was "inconclusive evidence" that it was related to service.

In January 2015, the RO asked the October 2014 examiner to clarify whether the Veteran's visual field loss was related to his service-connected bilateral eye gland dysfunction.  In March 2015, the examiner responded that it was not, but provided no explanation for that conclusion.

The Veteran was afforded a third eye examination in June 2016.  At that time, he reported experiencing dry eyes after being prescribed certain hypertension medication.  The examiner noted that he had been unable to complete a valid visual field examination in light of the Veteran's function and comprehension.  He diagnosed the Veteran with bilateral dry eye and pseudophakia, and reported that eyelid gland dysfunction was not found on examination.  The examiner concluded that the Veteran's dry eyes were due to his age and his hypertension medication, rather than gland dysfunction, because the dry eye correlated with his use of that medication.  The examiner further concluded that the Veteran's pseudophakia was "completely unrelated" to his service-connected condition and was the result of normal aging of the ocular lens.  However, he did not explain how he reached that conclusion.  Moreover, the examiner did not reconcile his determination that the Veteran did not have an eyelid gland dysfunction, or any other symptoms related to his in-service eye injury, with the contradictory findings of the prior examiners.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the opinions currently of record are inadequate because, as just discussed, the examiners who issued them either provided no rationales for the conclusions they reached regarding what eye symptoms are attributable to the Veteran's service-connected disability, or they neglected to address evidence in the record that directly contradicted their findings in that regard.  Thus, on remand, an opinion that identifies all of the residuals of the Veteran's in-service eye injury, and that reconciles the inconsistent medical evidence currently of record, must be obtained. 

II.  Treatment Records

The evidence of record reflects that the Veteran underwent bilateral cataract surgery at a private facility during the claim period.  Although some private records associated with ocular treatment have been associated with the claims file, it does not appear that records associated with that surgery have been obtained.  As those records are potentially relevant to the Veteran's claim of entitlement to an initial compensable evaluation for bilateral eyelid gland dysfunction, they should be sought on remand.  The Veteran should also be given an opportunity to identify any other outstanding private treatment records that are relevant to either of his claims.

The record also suggests that the Veteran receives periodic audiological and ocular check-ups through VA.  However, it is unclear whether all VA treatment records relevant to the Veteran's hearing loss disability have been obtained, and the most recent VA treatment records associated with the claims file suggest that the Veteran was scheduled for ocular testing in the near future.  Additionally, during a VA audiological evaluation conducted in August 2013, the clinician noted that the objective test results were available for viewing in "CPRS Tools, Audiogram Display."  However, the Board does not have access to that viewing tool.  Thus, on remand, any outstanding VA treatment records, to include any relevant records accessible through the VA medical facilities' viewing tools, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, to specifically include records associated with the bilateral cataract surgery performed by Dr. Yoon.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain all outstanding VA treatment records, including the full results of the testing conducted during the Veteran's August 2013 VA audiology appointment and copies of any other audiological or ocular testing viewable in CPRS Tools or any similar viewing tool.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to an ophthalmologist for review.  If an examination is deemed necessary to respond to the below inquiry, one should be scheduled.  Following review of the claims file, the ophthalmologist should respond to the following:

Please reconcile the findings of the January 2011, October 2014, and June 2016 examiners regarding the Veteran's eye conditions and symptoms (including but not limited to eyelid gland dysfunction, dry eye, visual field constriction, optic atrophy, and cataracts) and their causes, specifically discussing whether any of the diagnoses are residuals of his in-service eye injury.  If you determine that any eye condition or symptom is not a residual of that injury, please explain why you reached that conclusion, referencing pertinent evidence of record and medical literature or treatises as appropriate.

If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

